Appeal from a decision and award of the Workmen’s Compensation Board. The claimant is a carpenter and on November 12, 1948 he fell while shingling a building. The board has found that he sustained a nerve compression of the right intercostal area and a partial disability based on incapacity to do heavy work. Appellants contend that the award is not well founded because the proof and some of the medical opinions are based on subjective symptoms. There is nothing erroneous in basing a finding or a well-grounded medical opinion wholly on subjective symptoms if they are reliable and trustworthy. Here, however, there is other evidence in the record tending to sustain the medical opinion and the findings of the board which do not rest wholly on what the claimant narrates about himself. There is, for example, proof that X-ray pictures disclose a thickening and roughening of the ninth rib. There is noted a decrease of sensation, which medically may not be regarded as wholly a subjective symptom, over the ninth dermatome. From his examination one physician expressed the view that claimant had some injury to the ninth intercostal nerve and some soft tissue injury. A neurologist expressed the view that there was injury to the costal cartilage of the two lowest ribs. The record thus supports the board’s findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ,